Title: To Thomas Jefferson from Maria Cosway, 23 June 1788
From: Cosway, Maria
To: Jefferson, Thomas


          
            London 23 June
          
          I will write two words, to show you I can write if I please but as I dont please I shall say no More, as I wait to hear from you. If my silence is of consequence, you will easily be sensible that  yours is Very much so with me, but [I] must have patience, oh I break my first intention.
          
            So addio M. Cosway
          
          
            Should I have wrote so much if Mr. Trumbull had not Come to ask me to send a letter by a person who is going to see you? Ask yourself if you deserve it? Or if it is not only a spontanous inclination, or irrestibility to this temptation, tho’ you neglect me, I force myself to your recolection.
          
        